                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


ARABIA WHITFIELD, ET AL                                                     CIVIL ACTION


VERSUS                                                                      NO. 09-1877 c/w
                                                                                  09-8074

CITY OF NEW ORLEANS, ET AL                                                  SECTION M (2)

                                         ORDER & REASONS

         Before the Court is a motion for partial dismissal pursuant to Rules 12(b)(1) and 12(b)(6)

of the Federal Rules of Civil Procedure and motion for judgment on the pleadings pursuant to Rule

12(c) in Case No. 09-8074 filed by defendants the City of New Orleans (the “City”), former

Superintendent of Police Warren J. Riley, Sgt. Daniel Scanlan, Officer Regina Barr, Officer

Collette Booth, Officer Terry Baham, Officer Joseph Moore, Joseph Meisch, Greg Lapin, Steven

Keller, Marcellus White, Julio Alonzo, and Larisa Austin (collectively, “Defendants”).1 Plaintiffs

Adolph Grimes, Jr.,2 and Patricia Grimes (collectively, “Plaintiffs”), parents of the deceased,

Adolph Grimes, III, oppose the motion.3 Oral argument on the motion was heard on December 5,

2019.4 Having considered the parties’ memoranda, the record, the arguments made at the hearing,

and the applicable law, this Court issues this Order and Reasons.

I.      BACKGROUND

        This case arises out of the death of Adolph Grimes, III, on January 1, 2009.5 According to

Plaintiffs, at around three in the morning, Adolph Grimes, III, exited his grandmother’s house,


        1
           R. Doc. 69.
        2
           Adolph Grimes, Jr., died during the pendency of this litigation and is now represented by succession
representatives. See R. Doc. 63.
         3
           R. Doc. 75.
         4
           R. Doc. 86.
         5
           R. Doc. 1 (Case No. 09-8074).
where Plaintiffs, his parents, remained inside. Adolph Grimes, III, was in his parked car outside

the house when two unmarked police vehicles parked next to his car and defendant police officers

approached him. Under disputed circumstances, Adolph Grimes, III, was shot by the police

officers and died as he fled on foot. According to Plaintiffs, this occurred within minutes of

Adolph Grimes, III’s having left the house. Plaintiffs allege that Patricia Grimes was in the front

room of the house when she heard the gunshots and, immediately after, she ran outside and

observed her son’s bullet-ridden vehicle with its lights on, the driver’s door open, the overhead

light on, and the rear windshield shot out. They allege that she ran down the steps and was only a

few feet away from the car when the police officers stopped her and “forced [her] back into the

house.”6 The same occurred when she attempted to reach the vehicle a few more times. Patricia

Grimes then informed her husband, Adolph Grimes, Jr., of what had happened. Adolph Grimes,

Jr., then also ran out of the house and observed the bullet-ridden vehicle, confronted the police

officers about his son’s condition, and was handcuffed, arrested, and detained by two of the police

officers. He was later taken to the homicide bureau where he was questioned and eventually

released.

       Plaintiffs filed this complaint against Defendants, asserting (1) Fourth and Fourteenth

Amendment violations arising out of their son’s death and a conspiracy to cover up the wrongful

death, in violation of 42 U.S.C. § 1983; (2) mirror state law wrongful death and conspiracy claims;

(3) Fourth and Fourteenth Amendment violations arising out of Adolph Grimes, Jr.’s arrest and

detention, in violation of 42 U.S.C. § 1983; (4) state law claims of assault, battery, false arrest,

intentional infliction of emotional distress, bystander injury, criminal conspiracy, and violation of

their rights to privacy, liberty, and due process, and to be free from unreasonable searches and



       6
           Id. at 5.

                                                 2
seizures; (5) a state law claim against the City for negligent hiring, supervision, retention, and

discipline; and (6) a state law claim for vicarious liability on the part of the City for their other

state law claims.

II.      PENDING MOTION

         Defendants seek judgment in their favor and dismissal of various of Plaintiffs’ claims.

First, they argue that Plaintiffs lack standing and otherwise fail to assert a cause of action under

the Fourteenth Amendment or 42 U.S.C. § 1983 for their son’s death, having allegedly “witnessed”

the death, or any alleged conspiracy.7 Second, they maintain that Plaintiffs also lack standing and

otherwise fail to state claims against the City or Riley under Monell v. Department of Social

Services, 436 U.S. 658 (1978).8 Third, Defendants assert that, as to Patricia Grimes, Plaintiffs fail

to allege any facts for state law false arrest, assault, battery, or unlawful search and seizure.9

Finally, Defendants argue that neither Plaintiff sufficiently states a cause of action under Louisiana

Civil Code article 2315.6 for mental anguish and emotional distress because “they did not witness

the incident or come upon the scene of the incident shortly thereafter.”10

         Plaintiffs do not oppose dismissal of their § 1983 claims arising out of the death of their

son, any alleged conspiracy, and having witnessed their son’s death; their Monell claims against

the City and Riley; their state law wrongful death and conspiracy claims; or Patricia Grimes’s state

law claims for false arrest, assault, battery, and unlawful search and seizure.11 Plaintiffs note that



         7
           R. Doc. 69-1 at 7-11.
         8
           Id. at 11-15.
         9
           Id. at 15-16.
         10
            Id. at 16-18.
         11
            R. Doc. 75 at 4-5; 9-10. Plaintiffs’ counsel confirmed Plaintiffs’ concession to dismissal of these claims
at oral argument. Counsel also confirmed that Plaintiffs do not oppose dismissal of Patricia Grimes’s state law
intentional infliction of emotional distress, criminal conspiracy, and constitutional claims. Accordingly, the Court
dismisses Plaintiffs’ § 1983 claims arising out of the death of their son, any alleged conspiracy, and having witnessed
their son’s death; their Monell claims against the City and Riley; their state law wrongful death and conspiracy claims;
Patricia Grimes’s state law claims for false arrest, assault, battery, intentional infliction of emotional distress, violation

                                                              3
Defendants have not moved to dismiss Adolph Grimes, Jr.’s federal civil rights or state law claims

arising out of his arrest, or Plaintiffs’ state law claims against the City for negligent hiring,

retention, supervision, and discipline.12 Plaintiffs oppose dismissal of their bystander claim under

Civil Code article 2315.6.13 They argue that while “they were not literal eyewitnesses” to the

shooting, they allege that “they observed the traumatic injury-causing event soon thereafter,” and

therefore sufficiently satisfy the codal requirement that they “come upon the event causing injury

immediately thereafter.”14 Plaintiffs ask the Court to exercise supplemental jurisdiction over this

claim. Finally, they add that because their bystander claim should stand, so should their vicarious

liability claim against the City, as far as it is based on the bystander claim.15

III.      LAW & ANALYSIS

       A. Rule 12(b)(6) and 12(c) Standard

          The Federal Rules of Civil Procedure require a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule

8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The statement of the claim must

“‘give the defendant fair notice of what the ... claim is and the grounds upon which it rests.’”

Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A pleading does

not comply with Rule 8 if it offers “labels and conclusions,” “a formulaic recitation of the elements




of her right to privacy, liberty, and due process, and unlawful search and seizure; and their state law vicarious liability
claim against the City as far as it is based on any other claim dismissed by the Court.
          12
             Id. at 5.
          13
             Therefore, the Court only analyzes this claim.
          14
             Id. at 8-9.
          15
             Id. at 10.

                                                            4
of a cause of action,” or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 555-57).

       Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a party to move to dismiss

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). A claim is plausible on the face of the complaint “when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). Plausibility does not equate

to probability, but rather “it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of “entitlement to relief.”’” Id. (quoting Twombly, 550 U.S. at 557). Thus, if the facts

pleaded in the complaint “do not permit the court to infer more than a mere possibility of

misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       In considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court employs

the two-pronged approach utilized in Twombly. The court “can choose to begin by identifying

pleadings that, because they are no more than conclusions [unsupported by factual allegations],

are not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. However, “[w]hen there are

well-pleaded factual allegations, a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.” Id. Motions to dismiss are disfavored and




                                                  5
rarely granted. Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington v. State

Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)).

       A court’s review of a Rule 12(b)(6) motion to dismiss “is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498-99 (5th Cir. 2000)). A court may also take judicial notice of certain

matters, including public records and government websites. Dorsey v. Portfolio Equities, Inc., 540

F.3d 333, 338 (5th Cir. 2007); see also Kitty Hawk Aircargo, Inc. v. Chao., 418 F.3d 453, 457 (5th

Cir. 2005). Thus, in weighing a Rule 12(b)(6) motion, district courts primarily look to the

allegations found in the complaint, but courts may also consider “documents incorporated into the

complaint by reference or integral to the claim, items subject to judicial notice, matters of public

record, orders, items appearing in the record of the case, and exhibits attached to the complaint

whose authenticity is unquestioned.” Meyers v. Textron, Inc., 540 F. App’x 408, 409 (5th Cir.

2013) (citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).

       “The standard for dismissal under Rule 12(c) is the same as that for dismissal for failure to

state a claim under Rule (12)(b)(6).” Johnson v. Johnson, 385 F.3d 503, 529 (5th Cir. 2004)

(citation omitted).

   B. Bystander Claims in Louisiana

       Article 2315.6 of the Louisiana Civil Code provides in pertinent part:

       A. The following persons who view an event causing injury to another person, or
          who come upon the scene of the event soon thereafter, may recover damages
          for mental anguish or emotional distress that they suffer as a result of the other
          person’s injury:
          …
           (2) The father and mother of the injured person, or either of them.

                                                 6
              …
         B. To recover for mental anguish or emotional distress under this Article, the
            injured person must suffer such harm that one can reasonably expect a person
            in the claimant’s position to suffer serious mental anguish or emotional distress
            from the experience, and the claimant’s mental anguish or emotional distress
            must be severe, debilitating, and foreseeable. …

La. Civ. Code art. 2315.6. This provision is the Louisiana legislature’s codification of Lejeune v.

Rayne Branch Hospital, 556 So. 2d 559 (La. 1990), the landmark decision in which the Louisiana

Supreme Court departed from previous common law jurisprudence and outlined circumstances

under which a bystander could recover mental anguish damages resulting from injury to another

person. See Trahan v. McManus, 728 So. 2d 1273, 1277-78 (La. 1999) (reviewing jurisprudence

before and after Lejeune).16 The Louisiana Supreme Court has since explained that “bystander

damages are intended to provide a remedy when severe mental distress arises directly and

immediately from the claimant’s observing a traumatic injury-causing event to the direct victim,”

and hence, to recover, “the claimant who observes the injury-causing event (or soon thereafter

comes upon the scene of the injury) must be contemporaneously aware that the event has caused

harm to the direct victim.” Id. at 1279. With this background in mind, the court determined that:

         The requirements of Article 2315.6, when read together, suggest a need for
         temporal proximity between the tortious event, the victim’s observable harm, and
         the plaintiff’s mental distress arising from an awareness of the harm caused by the
         event. The Legislature apparently intended to allow recovery of bystander damages
         to compensate for the immediate shock of witnessing a traumatic event which
         caused the direct victim immediate harm that is severe and apparent, but not to
         compensate for the anguish and distress that normally accompany an injury to a
         loved one under all circumstances.

Id. (footnotes omitted). The Louisiana Supreme Court has further expounded that, in the case of

a plaintiff who has not viewed the accident, he or she must “come upon the accident scene soon


         16
            In addition to codifying the limitations placed by the Louisiana Supreme Court on bystander recovery in
Lejeune, the legislature also limited recovery to specific categories of persons, including parents of the direct victim.
Trahan, 728 So. 2d at 1278. The legislature also limited recovery of mental anguish damages resulting from the
negligent infliction of injury to the circumstances outlined in article 2315.6. Id.

                                                           7
after it has occurred and before any substantial change has taken place in the victim’s condition.”

Veroline v. Priority One EMS, 18 So. 3d 1273, 1275-76 (La. 2009).

 C.    Analysis

       In their brief, Defendants argue that because Plaintiffs’ complaint “admits that both of them

were not present at their son’s shooting death,” they fail to state a claim under Louisiana Civil

Code article 2315.6, and therefore, no further inquiry is needed.17 Plaintiffs respond that, while

they do admit they did not view the shooting, article 2315.6 permits recovery “if they come upon

the event causing injury thereafter, which is exactly what occurred” here.18 At the hearing,

Defendants emphasized that recovery was still impermissible because Plaintiffs do not allege that

they ever viewed Adolph Grimes, III’s deceased body at the scene, but rather only allege that

Patricia Grimes heard the gun shots and that both Plaintiffs saw the bullet-ridden vehicle.

Defendants noted that the complaint alleges that the victim “attempted to flee on foot from his

vehicle” and was shot “[a]s he ran away,” and therefore, his body would not have been near the

vehicle or in Plaintiffs’ line of sight.19 Plaintiffs argued that article 2315.6 does not require that

the bystander have actually viewed the victim’s body, and that the alleged facts (hearing gun shots

after the victim had just left the house and then immediately seeing the victim’s bullet-ridden

vehicle upon exiting the house) are sufficient to give rise to a claim.

       Like most claims made under article 2315.6, the alleged facts – parents experiencing the

circumstances surrounding the death of their child – are tragic. At the outset, it should be noted

that though courts naturally have sympathy for family members who experience such tragedy,

courts must follow the law in determining whether claims such as theirs are cognizable under the



       17
          R. Doc. 69-1 at 18.
       18
          R. Doc. 75 at 8.
       19
          See R. Doc. 1 at 4.

                                                  8
law. See Louviere v. Louviere, 839 So. 2d 57, 61 (La. App. 2002) (“While we have great sympathy

for the victims and families of these tragic [events], we note that we are constrained to follow the

law.”).

          At the hearing, Defendants pointed the Court to the Louisiana Supreme Court’s decision

in Veroline, and decisions by the Fifth Circuit and this Court citing Veroline, as support for their

argument that article 2315.6 requires that bystanders who do not view the injury-causing event,

but instead come upon the scene shortly thereafter, actually view the victim’s body in order to have

a viable claim. See Veroline, 18 So. 3d at 1275-76; Damond v. Craft, 538 F. App’x 553, 555 (5th

Cir. 2013); Curran v. Aleshire, 67 F. Supp. 3d 741, 768 (E.D. La. 2014). Defendants stressed that

the requirement that the bystander come upon the scene “before any substantial change has taken

place in the victim’s condition” implies that the claimant must view the victim’s body. See

Veroline, 18 So. 3d at 1275-76.

          Veroline, however, is less informative than Defendants insist. There, the plaintiff, the

victim’s brother, was with the victim when she hurt her knee and was subsequently placed in an

ambulance twenty miles from the hospital.         The plaintiff drove separately to the hospital

(embarking before the ambulance) when at some point during the twenty-mile trip, the ambulance

sped by with its lights on, causing the plaintiff to believe that his sister, who had recently been

diagnosed with reactive airway disease and developed new allergies, had taken a turn for the worse.

By the time the plaintiff made it to the hospital, his sister was already in the emergency room. He

was unable to see her before she died. The Louisiana Supreme Court explained that the plaintiff

failed to satisfy article 2315.6’s temporal proximity requirement because “[h]e did not actually

view the event that caused his sister’s death” (the legally relevant event being the event that

occurred in the ambulance, not the knee injury) nor “did he come upon the accident scene soon



                                                 9
after it had occurred and before any substantial change had taken place in [his sister’s] condition.”

Id. at 1276 (emphasis added). Instead, the plaintiff saw his sister at the hospital after she had died

there. The pain resulting from viewing her body then is the “anguish and distress that normally

accompany an injury to a loved one under all circumstances,” a scenario not encompassed by

article 2315.6. Id. (quoting Trahan, 728 So. 2d at 1273). Veroline tells us that a plaintiff who

does not come upon the accident scene, but rather sees a loved one in a different location, after her

condition has substantially changed, is unable to state a bystander claim – even if he could infer

from viewing the speeding ambulance that something awful had likely occurred. The decision

does not teach whether or not a plaintiff who hears an incident, and comes upon the scene soon

thereafter, but does not actually see the victim’s condition or person, may recover.

       Damond is similarly unhelpful. The direct victim there was fatally shot at a gas station and

transported by an ambulance to a hospital. The plaintiffs, the victim’s siblings, learned that their

brother may have been shot and two of them went to the gas station, but the body had already been

transported to the hospital. Upon arriving at the hospital, they were neither permitted to view the

body nor told whether the victim was indeed their brother. The plaintiffs confirmed the victim’s

identity as their brother a week later. 538 F. App’x at 554-55. The Fifth Circuit explained that the

plaintiffs failed to satisfy the temporal proximity requirement because they did not view the event

or come upon the scene soon thereafter, before their brother was transported.             The Court

distinguished their situation from that in Louviere, in which the plaintiffs there had witnessed an

unfolding hostage situation involving loved ones “mere yards away,” in that the emotional distress

of those plaintiffs “resulted from their experience at the scene of an ongoing incident” while the

Damond plaintiffs’ anguish was caused by a week-long uncertainty over their brother’s condition.

Id. at 555-56 (citing Louviere, 839 So. 2d at 73) (emphasis in original). The Damond plaintiffs



                                                 10
did not allege harm from a contemporaneous experience of the legally relevant event, i.e., the

shooting. Here, Plaintiffs do allege that their distress resulted from a contemporaneous experience

of the shooting: hearing the gun shots and almost immediately seeing their son’s bullet-ridden car.

Damond does not establish whether their experience does or does not fall within the ambit of article

2315.6.

         Defendants’ other cited authorities also involve issues of temporal proximity to the injury-

causing event. See Curran, 67 F. Supp. 3d at 768 (no bystander claim where parent did not witness

event or arrive at scene soon thereafter); Daigrepont v. La. State Racing Comm’n, 663 So. 2d 840,

840-41 (La. App. 1995) (no bystander claim where plaintiff did not witness horse-riding accident,

but arrived at scene after son had been transported, was informed of accident, rushed to son’s side

in hospital emergency room, and later viewed videotape of accident at hospital).20 Here, Plaintiffs

allege that Patricia Grimes heard the shots, immediately ran outside the house, and saw her son’s

bullet-ridden car (but not her son’s body), and that Adolph Grimes, Jr., after being informed of the

situation, also ran out of the house to the scene.21 Persons, with the requisite degree of relationship

to the victim, who run to the accident scene soon after the injury-causing event typically satisfy

the temporal proximity requirement. See, e.g., Simmons v. Hartford Ins. Co., 786 F. Supp. 574,

575 (E.D. La. 1992) (applying Louisiana law after Lejeune but before enactment of article 2315.6,

court maintains bystander claim for plaintiff who was informed of accident, rushed to scene,

arrived within fifteen minutes after accident, and saw and stayed with daughter); Monk v. State ex

rel. DOTD, 908 So. 2d 688, 697 (La. App. 2005) (bystander claim maintained for plaintiff who




         20
            From the given facts, it does not appear that the plaintiff in Daigrepont either heard the accident or saw
evidence of the accident at the scene, as did Plaintiffs here, and so the decision in Daigrepont does not shed light on
the issue now before the Court.
         21
            While there are differences in the experiences of Plaintiffs, the Court finds it unnecessary to distinguish
between them for purposes of this motion.

                                                         11
heard car accident after daughter and grandchildren left her house a few minutes prior, was

informed of accident, went to scene, and saw seriously injured daughter, later learning she was

dead).

         The issue here is whether Plaintiffs sufficiently state a bystander claim under article 2315.6

when they do not allege that they ever saw the victim’s body at the scene, but do allege that Patricia

Grimes heard the shooting and that both Plaintiffs saw the victim’s bullet-ridden car soon

thereafter. Louisiana courts use language that implies that a bystander seeking to recover must

experience distress from actually seeing the victim’s harm. See Trahan, 728 So. 2d at 1279

(“victim’s observable harm”) (emphasis added); Guillot v. Doe, 879 So. 2d 374, 383-84 (La. App.

2004) (“observation of the aftermath of the traumatic injury-causing event soon thereafter,” and

“immediate shock after witnessing the direct victim’s harm that is both severe and apparent”)

(emphasis added). Louisiana also requires that the bystander have been “contemporaneously

aware that the event has caused severe harm to the direct victim.” Castille v. La. Med. Mut. Ins.

Co., 150 So. 3d 614, 618 (La. App. 2014). Therefore, the bystander must know, at the scene, that

the event has actually caused harm to the bystander’s loved one.

         In Dotson v. Edmonson, 2017 WL 5992078 (E.D. La. Dec. 4, 2017), the plaintiff was

speaking on the phone with his son, who had been separated from the plaintiff and their tour group,

when he heard his son say “woah” and the call was disconnected. Id. at *2. The plaintiff attempted

to call his son back but received no answer. As it turned out, his son had been mistakenly arrested

and the plaintiff did not see him until arriving at the police station. Yet, the plaintiff claimed he

“believed his son had been injured or abducted for over an hour.” Id. The court dismissed the

bystander claim as the plaintiff did not allege that he had viewed the injury-causing event, but only

alleged that he had heard the event, and furthermore, the facts showed that, at that time, he was



                                                  12
not aware of any injury to his son – “[a]ll he had heard was [his son] say ‘woah.’” Id. at *6. The

court stressed that recovery is intended when the distress arises from “witnessing a traumatic event

which caused the direct victim’s immediate harm that is severe and apparent.” Id. (emphasis in

original). Patricia Grimes alleges that she heard gun shots and saw her son’s bullet-ridden car,

which is certainly more indicative of severe harm than hearing a son say “woah” followed by a

disconnected phone call. Nevertheless, because she does not allege that she saw her son’s body

or, for that matter, heard his voice cry out in pain after the gun shots, the Court holds that she has

not sufficiently alleged that she was aware of harm to her son at that moment. In other words, the

harm to Adolph Grimes, III, was not apparent to her (or, later, to Adolph Grimes, Jr.).

       When the Louisiana Supreme Court determined that it would not “draw the line [for

bystander recovery] at viewing the injury-causing event (or the accident in progress)” nor permit

recovery for those “who do not view the accident or come upon the scene, but rather merely learn

of another’s traumatic injury,” it cited case law from sister states for the proposition that “the

essence of the tort is the shock caused by the perception of the especially horrendous event” and

that “the emotional injury must be directly attributable to the emotional impact of the plaintiff’s

observation or contemporaneous sensory perception of the accident and immediate viewing of the

accident victim.” Lejeune, 556 So. 2d at 570 n.11 (quoting Gates v. Richardson, 719 P.2d 193

(Wyo. 1986), and Corso v. Merrill, 406 A.2d 300 (N.H. 1979)) (brackets omitted and emphasis

added). The Louisiana Supreme Court noted that several other state courts had allowed recovery

“based on the ‘sensory and contemporaneous observance’ of the victim” because such courts

would “generally find that the shock is just as great upon viewing a victim immediately after the

injury-causing event if at the accident scene and before any material change has occurred in the

victim’s condition.” Id. at 565 (bolded emphasis added; italicized emphasis in original)



                                                 13
        The cases the Lejeune court discussed when formulating its standard (viz., recovery

permissible for a bystander who arrives at the scene soon after the event, but before a substantial

change in the victim’s condition), which the legislature codified in article 2315.6, are

informative.22 In Tommy’s Elbow Room, Inc. v. Kavorkian, 727 P. 2d 1038 (Alaska 1986), the

plaintiffs drove passed an accident, not realizing their daughter had been involved, and arrived

home to find she was not there, sensing something was wrong. Id. at 1040. The father drove back

to the accident and saw his daughter being removed from her crushed car. Similarly, the mother

and sister of the victim in Gates did not see their loved one’s accident (though the brother did), but

they arrived moments after, in time to see the victim’s severely injured body at the accident scene.

719 P.2d at 194.

        Only in General Motors Corp. v. Grizzle, 642 S.W.2d 837 (Tex. App. 1982), did the

plaintiff not clearly see the harmed victim after the accident. Id. at 843-44. There, one of the

plaintiffs was riding in a separate vehicle a few minutes behind the vehicle in which her daughter

was traveling. She arrived at the accident scene, saw the crashed vehicles, heard her daughter

screaming, and saw her daughter’s coat smashed against the vehicle window, but her son held her

back when she attempted to go to the collision. The court’s explanation of why it permitted

recovery is illuminating:

        [T]he triggering of the mental anguish is not from only perceiving a collision, but
        from the realization of its consequences … [which] can be produced from the
        moans and cries of the victim at the accident as well as from the actual observation
        of the victim.
        A mother may witness a violent collision in which her child is involved, but if the
        child emerges unharmed, there is no sensory perception and no mental injury.
        On the other hand, if the mother arrives at the collision moments after it happened
        and witnesses the child trapped in the car, bleeding and crying, the sensory

        22
            Only three are discussed because two of the cited cases “applied standards for recovery substantially
different from those set forth in Lejeune and were incorrectly cited by the Lejeune court as allowing recovery by
plaintiffs who initially perceive the victim after the accident.” Simmons, 786 F. Supp at 577.

                                                       14
       perception comes about and the mental injury takes place.
       [The mother] was brought so close to the reality of the accident as to render her
       experience an integral part of it.

Id. at 844. Neither the holding in Lejeune nor the express wording of article 2315.6 make it clear

whether Louisiana law would follow the holding in Grizzle.

       Louisiana courts permit bystander claims when the plaintiff viewed the injury-causing

event or saw the injured victim at the scene before a substantial change in the victim’s condition.

See, e.g., Lejeune, 556 So. 2d at 571 (bystander recovery allowed where plaintiff arrived at hospital

shortly after injury-causing event and saw her husband after nurse cleaned blood from his wounds,

but before he had been moved or bandaged, so that his injured appearance had not appreciably

changed); Cox v. Moore, 805 So. 2d 277, 280-81, 288 (La. App. 2001) (bystander recovery where

plaintiff was driving with her daughters and, after car accident, saw her daughter dying);

Craighead v. Preferred Risk Mut. Ins. Co., 769 So. 2d 112, 116, 122 (La. App. 2000) (plaintiff-

mother heard car horn and impact of vehicle striking her daughter, and saw daughter thrown sixty-

three feet and suffer fatal injuries; plaintiff-brother also saw accident). Even assuming, though,

that Louisiana approves of the rationale in Grizzle, such that bystanders could recover when only

having heard the victim’s cries at the scene, and without having actually observed the victim at the

scene, Plaintiffs’ alleged facts do not meet its criteria. Hearing gun shots and seeing the victim’s

bullet-ridden vehicle does not carry the same implications as hearing the victim’s screams and

seeing her crushed vehicle with her clothing smashed against the window. This is because a

bystander in the former situation, unlike the latter, cannot be sure that the victim has actually been

hurt. As the Grizzle court explained, if a child emerges from a collision unscathed, though the

parent saw the collision, there are no recoverable damages for mental anguish. While parents may

reasonably infer from such situations that their child has been hurt, unless they can actually


                                                 15
perceive the harm, they do not know whether their child may yet be unharmed. They may only

recover for their anguish when it arises from knowing that the tragic event has caused their child’s

serious injury or death. In Grizzle, the victim’s screams conveyed to her plaintiff-mother the

unmistakable fact of her injuries. Here, that Plaintiffs allege that Adolph Grimes, Jr., “confronted

the defendants about his son’s condition” when he ran outside indicates that he was not actually

certain what that condition was.23 And Patricia Grimes could not know from having seen her son’s

bullet-ridden car, but not seeing or hearing him, whether her son was injured at all.

       The Court could find only one Louisiana case in which the bystanders recovered despite

not having seen the victims or otherwise clearly perceived at the scene that the victims were

physically harmed. See Louviere, 839 So. 2d at 61, 73. In Louviere, six bank employees were

held hostage after the perpetrator cleared out the customers in the bank. The family members of

the employees were a few blocks away and within sight of the bank as the hostage crisis unfolded,

witnessing the comings and goings of law enforcement personnel, becoming aware that one of the

hostages had been killed, and waiting for the gradual release of the other hostages. Despite not

being able to see or hear what was going on inside the bank, the court upheld an award of bystander

damages because the bystanders “experienced the crisis of the hostage situation, as it unfolded

mere yards away.” Id. at 73.

       Louviere can be read to represent the farthest extension of the Lejeune line of cases. If the

injury to the hostage victims was the hostage situation itself – that is the “event causing injury” –

then it may be said, as did the court in Louviere, that the family members as bystanders

“experienced the crisis of the hostage situation” in much the same way as bystanders to any other

calamity (that is, “brought so close to the reality of the accident as to render [their] experience an



       23
            R. Doc. 1 at 6.

                                                 16
integral part of it”). In this sense, the hostage victims’ experience – including their mental anguish

and emotional distress in the crisis – is shared by the bystanders. Hence, the bystanders know of

the victims’ injury because it is precisely their own. The line for bystander recovery in cases such

as Louviere would be drawn, then, between those at the scene during the hostage event and those

who come upon the scene after it is over. Thus, Louviere is distinguishable from the Plaintiffs’

case in that the family members in Louviere knew that the victims were inside the building and

had been taken hostage, while here Plaintiffs were uncertain if Adolph Grimes, III, had been hurt

at all.24

            In conclusion, because Plaintiffs were not contemporaneously aware – that is, they did not

know – at the scene that the gun shots they heard had caused Adolph Grimes, III, harm, nor did

they observe him at the scene with injuries to his person, they may not recover under article

2315.6.25

IV.         CONCLUSION

            Accordingly, for the foregoing reasons,

            IT IS ORDERED that Defendants’ motion for partial dismissal (R. Doc. 69) is GRANTED.

            New Orleans, Louisiana, this 19th day of December, 2019.



                                                                ________________________________
                                                                BARRY W. ASHE
                                                                UNITED STATES DISTRICT JUDGE


            24
             Regardless, the Court considers Louviere at the outer edge of the Lejeune line of cases that otherwise only
permit recovery for bystanders who knew, at the scene, that the victim had been physically injured. The Court could
not locate any case favorably citing Louviere’s Lejeune holding in the seventeen years since its publication.
          25
             The Court notes that Plaintiffs’ counsel also emphasized at the hearing that Plaintiffs were unable to see
Adolph Grimes, III’s body because certain of the defendant police officers did not allow them to see the body. The
Court finds this point irrelevant to the inquiry. Article 2315.6 is intended to provide bystanders with compensation
for “the immediate shock of witnessing a traumatic event”; it does not account for a situation in which bystanders did
not witness the event or observe the victim’s harm, even if they may have but for having been prevented from doing
so.

                                                          17
